Citation Nr: 0827788	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for rectal bleeding.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for a sleep disorder, 
to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from June 1978 to June 1981 
and from April 1982 to May 1999.  He was awarded a Southwest 
Asia Service Medal with 3 Bronze Stars and a Kuwait 
Liberation Medal.  Attempts to clearly set out his duty 
period in Southwest Asia were unsuccessful.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In September 2005, the Board remanded the case for additional 
evidentiary development.  The issues of entitlement to 
service connection for PTSD and a sleep disorder, to include 
as secondary to PTSD are addressed below.  Unfortunately, and 
for reasons explained below, in order to comply with the 
legal duty to assist the veteran, the Board finds that it 
must once again remand the veteran's claims for service 
connection for residuals of a back injury and for rectal 
bleeding for additional development action.  Those issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in Southwest Asia, but the competent 
evidence of record does not demonstrate that he engaged in 
combat with the enemy; there is no competent evidence of a 
diagnosis of PTSD linked to alleged inservice stressors 
identified by the noncombat veteran.  Claimed stressors have 
not been verified as sufficient specifics are not on file.

2.  There is no competent evidence of record showing a 
current sleep disorder.  



CONCLUSIONS OF LAW

1.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).  

2.  The veteran's claimed sleep disorder was not incurred in 
or aggravated by his active service and is not due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO in March 2003, July 2003, and October 
2005 specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, VA examinations, and statements 
from the veteran and his representative.  The Board's 
September 2005 included directives for additional development 
to include the obtainment of additional service records and 
information from the veteran.  His initial service period 
dates were confirmed.  Attempts to obtain the veteran's 
service personnel records were unsuccessful.  Similarly, 
attempts to obtain detailed information from the veteran to 
corroborate alleged stressors were unsuccessful.  There is no 
indication that further attempts would result in a different 
outcome.  

Hence, the Board finds that the RO substantially complied 
with the mandates of the August 2006 remand as to these 
issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(finding that a remand by the Board confers on the appellant 
the right to compliance with the remand orders).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the supplemental 
statement of the case (SSOC) in April 2008.  

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007). Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. §1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2007).



Analysis

Here, the veteran contends that he was exposed to various 
combat-related stressors during active service.  In response 
to the RO's request for stressor information, he indicated 
that he served with the 7th Corps, 11 Aviation Brigade 615 
Aviation Company.  He also reported that his unit was under 
chemical attack and Scud missile attack in February 1991.  

As per the Board's September 2005 remand directives, another 
attempt was made to obtain the veteran's service personnel 
records in October 2005.  This was unsuccessful.  
Additionally, as pointed out in the Board's directives, the 
veteran was to be requested again to provide specific 
information concerning the claimed in service stressors.  He 
was advised that this information was vitally necessary, and 
that he must be specific as possible, since without such 
detailed information, an adequate search could not be 
conducted.  The Board noted that his service records, 
together with the stressor information, were to be forwarded 
to the Center for Unit Records Research (CURR) for 
verification of stressors.  The Board requested that if the 
case was not referred to CURR, an explanation be provided by 
the RO.  

In November 2005, the veteran provided additional statement 
in which he again reported that his unit was under attack of 
Scud missile and "rumors of attacks" and gas attacks.  He 
reported being exposed to the wounded and dying Iraqis, 
soldiers with body parts lying all over, and trying to 
identify bodies.  

In an August 2007 letter, he was informed that attempts to 
verify his claimed inservice stressors were unsuccessful.  He 
was requested to submit evidence which might corroborate his 
inservice stressors, but no additional information was 
received.  

Given the above summarization of the claim, service 
connection for PTSD cannot be granted.  As explained by the 
RO in their April 2008 SSOC, the claim was not forwarded to 
CURR in that no detailed stressor information capable of 
being corroborated was obtained.  As such, no psychiatric 
examination was necessary because even if PTSD was diagnosed, 
there would be no competent evidence showing that it was due 
to a verified stressor.  See Zarycki, supra.  The Board 
further points out that the record does not reflect that the 
veteran was awarded any medal clearly showing that he was 
engaged in combat.  The fact that he was stationed in 
Southwest Asia is conceded.  However, that fact is not 
sufficient to establish the he was otherwise engaged in 
combat with the enemy.  His own statements attesting to such 
are insufficient to establish the existence of a stressor.  
The absence of this evidence precludes the grant of service 
connection for PTSD.  See Hayes, Dizoglio, West, and Doran, 
supra.  

In summary, there is no competent evidence of a current 
diagnosis of PTSD, as is required by regulation.  38 C.F.R. § 
3.304(f).  Therefore, the Board finds that the preponderance 
of the evidence is against service connection for PTSD.  38 
U.S.C.A. § 5107(b). 

Sleep Disorder

Regarding the veteran's claim for a sleep disorder, the Board 
notes that a review of the record does not show that the 
veteran has ever received a competent medical diagnosis of 
such pathology.  In fact, no such symptoms were noted in the 
service treatment records and no post service records have 
been submitted or obtained which reflect such a condition.  
Based on the foregoing, in the absence of proof of a current 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, as to the veteran's main contention that such a 
condition is secondary to PTSD, it has been determined that 
service connection for alleged PTSD is not warranted.  
38 C.F.R. § 3.310.  Thus, additional development to determine 
if such a condition even exists is not necessary.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for a sleep disorder.  The claim is denied.  



Final Considerations as to Both Claims

The veteran's contentions as to etiology of these conditions 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. 
December 17, 2001).


ORDER

Service connection for PTSD is denied.  

Service connection for a sleep disorder is denied.  


REMAND

Unfortunately, the claims file reflects that another remand 
of the claims of entitlement to service connection for 
residuals of a back injury and entitlement to service 
connection for rectal bleeding is warranted, even though such 
will, regrettably, further delay a final decision on the 
claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In September 2005, the Board remanded to the RO the matters 
on appeal for due process development, to include affording 
the veteran VA examinations to obtain medical findings and 
opinions needed to adjudicate the claims.  No such 
examinations were conducted.  As correctly pointed out by the 
veteran's representative in a June 2008 brief, the prior 
remand in 2005 instructed that VA examinations were to be 
conducted regarding these claims.  Significantly, as pointed 
out in the remand decision, the service treatment records 
showed treatment for both of these conditions during service.  
Moreover, the VA examination in 1999 was inadequate to 
determine if these conditions were currently shown, and, if 
so, whether it was more likely than not that they were of 
service origin.  Hence, the medical opinions, currently of 
record are insufficient to decide the claim on appeal.

Under the circumstances, the Board finds that Stegall 
requires that these issues be remanded to the RO to obtain 
the examinations as requested in the 2005 remand.  (Note:  
For reasons explained earlier, the 2005 request for 
examination for PTSD and any associated sleep disorder is 
unnecessary.)  

Prior to obtaining further medical opinion, the RO should 
associate with the claims file all outstanding pertinent 
medical records.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

For clarity, much of what follows is repeated from the 
Board's 2005 remand request.  

The veteran is claiming that his current low back disorder is 
the result of an in-service injury.  Service treatment 
records show the veteran was seen in September 1983, for 
complaints of mid-upper thoracic pain.  In May 1984, the 
veteran was treated for back pain of one-week duration 
diagnosed as muscle strain.  In August 1990, the veteran 
reported injuring his back while lifting heavy furniture.  
The diagnosis was mild spasm of the paravertebral muscles in 
the left lumbar region.  In September 1991, the veteran was 
treated for back injury after heavy lifting.  The diagnosis 
was rhomboid muscle spasm.  In July 1993, the veteran was 
seen for complaints of back pain diagnosed as possible muscle 
strain.  In December 1998, he was treated for midline back 
pain following PT.  At retirement from service in January 
1999, the veteran indicated a history of recurrent back pain 
and/or back injury, however, there was no diagnosis of a low 
back disorder and the examiner did not provide a summary or 
elaboration.

During the course of the appeal the veteran was examined by 
VA in September 1999.  The examination was entirely normal 
with no evidence of radiculopathy of myelopathy, however the 
examiner diagnosed chronic low back pain, most likely 
musculoskeletal in nature.  The examiner did not provide an 
opinion as to whether the chronic low back pain may be linked 
to the symptomatology shown in the service treatment records.  
In fact, it does not appear that the claims folder was made 
available to the examiner.  Therefore, the question that 
needs to be resolved before a determination of service 
connection can be made is whether the veteran's current 
chronic low back pain is related to any incident of service, 
to include the reported back injuries in service.  This is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  To that 
end, the veteran should be provided a thorough and 
contemporaneous VA medical examination, which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Development is also indicated for the claim for service 
connection for chronic disorder manifested by rectal 
bleeding.  Service treatment records show that in October 
1992, the veteran was evaluated for injury to the groin area.  
Examination revealed rectal bleeding and a rectal tear was 
suspected.  The veteran gave a history of rectal bleeding 
especially at the onset of bowel movement.  In March 1994, he 
complained of blood in his stools and painful elimination.  
The diagnosis was rectal fissure. In February 1998, he was 
again seen for blood in his stool.  There was no evidence of 
hemorrhoids on these occasions.

During the course of the appeal the veteran was examined by 
VA in September 1999.  The examiner concluded the veteran's 
history was suggestive of recurrent bright red blood per 
rectum possibly secondary to colonic polyps or internal 
hemorrhoids.  Again, the examiner did not provide an opinion 
as to whether any chronic disorder manifested by rectal 
bleeding may be linked to the symptomatology shown in the 
service medical records and it does not appear that the 
claims folder was reviewed.  A more complete medical opinion 
would be of use to the Board in assessing the etiology of the 
veteran's rectal bleeding.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:

1.  The AMC/RO should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back or rectal bleeding, on appeal.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC/RO should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should undergo an 
appropriate VA examination, by a 
physician, to determine the nature, 
extent and etiology of any low back 
disorder currently present.  Prior to the 
entry of any opinion, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

The examiner should discuss the nature 
and etiology of any low back disorder 
present, and then set forth whether it is 
at least as likely as not that this 
disorder, if present, is traceable to 
symptomatology shown in service medical 
records.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the 
extent possible.  If the veteran does not 
currently have a chronic low back 
disability, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner should specifically indicate so.

3.  The veteran should be afforded an 
appropriate VA examination, by a 
physician, to more accurately determine 
the exact nature and etiology of any 
current disorder manifested by rectal 
bleeding.  It should be determined 
whether any pathology now present is 
related to symptomatology shown in 
service.  Prior to entry of any opinion, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  A 
complete diagnosis should be provided.  
On the basis of the current examination 
findings and information in the claims 
file, the examiner should render an 
opinion as to whether it is at least as 
likely as not that a chronic disorder 
manifested by rectal bleeding is 
attributable to symptomatology shown in 
service medical records.

If the veteran does not currently have a 
chronic disorder manifested by rectal 
bleeding, which could be regarded as 
having been incurred in or aggravated 
while the veteran was in service, the 
examiner must specifically indicate so.  
The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  38 C.F.R. § 3.655 (2007)

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or SSOC was issued.  
If the benefits sought on appeal remain 
denied, the AMC/RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) and allow them a reasonable 
period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


